                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Frankie Hoover,

      Petitioner,

      v.                                              Civil Action No. 5:19-cv-52-gwc

United States of America,

      Respondent.


                                 OPINION and ORDER
                                       (Doc. 18)

      In 2017, Defendant Frankie Hoover was convicted in this Court following his plea

of guilty to one count of conspiracy to distribute 100 grams or more of heroin and

28 grams or more of cocaine base, in violation of 21 U.S.C. §§ 846; 841(a)(1), (b)(1)(B).

United States v. Hoover, No. 5:16-cr-58-gwc, Docs 57, 62 (D. Vt. Apr. 21, 2016) (Hoover I).

Hoover had pleaded guilty in that case pursuant to a binding plea agreement under

Fed. R. Crim. P. 11(c)(1)(C). See id. Doc. 38. That binding agreement called for a

sentence of between 60 to 84 months in prison. Id. at 5, ¶ 13. On October 26, 2017,

Hoover was sentenced to a 70-month term of imprisonment—within the agreed upon

range—to be followed by a four-year term of supervised release. Id. Doc. 57. No direct

appeal was taken by Hoover.

      On April 11, 2019, Hoover, proceeding pro se, commenced postconviction relief

proceedings in the United States District Court for the Eastern District of Pennsylvania,

and that action is now before this Court. Hoover v. United States, No. 5:19-cv-52-gwc,
Doc. 1 (D. Vt. Apr. 15, 2019) (Hoover II).1 A brief summary of that action and its road to

this Court is helpful to understand the present posture of both cases. In its response to

Hoover’s filings in Hoover II, the government accurately describes the path Hoover’s

petition has taken to reach this Court:

               On April 10, 2019, Hoover mailed a pleading to the United States
        District Court for the Middle District of Pennsylvania styled as a “Petition
        for a Writ of Habeas Corpus Under 28 U.S.C. § 2241” (hereafter “Petition”).
        The Petition asserted that this Court incorrectly applied U.S.S.G.
        § 2D1.1(b)(1)’s dangerous weapon enhancement when sentencing Hoover. In
        summary, the Petition contended that the Court’s decision was wrong
        because Hoover never possessed a firearm, never knew an accomplice
        possessed a firearm, and that the evidence of gun possession was
        circumstantial and speculative. Hoover’s Petition also stated that he
        appealed this Court’s application of the firearm enhancement to the Federal
        Bureau of Prisons (“BOP”), beginning in August 2018, and that he escalated
        his appeal up the BOP chain of authority. Doc. 1, at 2–4.

                Hoover also filed with the Middle District of Pennsylvania a Petition
        to Transfer Section 2241 Motion to Sentencing Court. Doc. 3 (hereafter
        “Transfer Motion”). In the Transfer Motion, Hoover argued that the Petition
        “attacks aspects of the 70[-]month sentence imposed upon him by the United
        States District Court for Vermont.” Doc. 3, at 1. Hoover also argued in the
        Transfer Motion that 28 U.S.C. § 2241 provided him with an avenue for the
        relief he seeks because “the remedy under § 2255 relief would be ‘inadequate
        or ineffective to test the legality of his detention.’” Doc. 3, at 1 (quoting
        United States v. Brooks, 230 F.3d 643, 647 (3d Cir. 2000)).

               In an April 15, 2019 Memorandum Opinion granting the Transfer
        Motion, United States Magistrate Judge Martin C. Carlson of the United
        States District Court for the Middle District of Pennsylvania explained that
        28 U.S.C. § 2255 relief is not inadequate or ineffective merely because a
        § 2255 motion will not succeed for procedural or substantive reasons. Doc. 5
        at 4. Therefore, “Hoover may not avoid the necessity of pursuing relief under
        § 2255,” and if Hoover were to pursue relief under § 2241, “the petition must
        be dismissed for lack of jurisdiction.” Id.

(Doc.13 at 2–3.)



        1
            Citations to entries on the CM/ECF docket for Hoover I are indicated without parentheses, whereas docket
citations for Hoover II are indicated in parentheses.

                                                            2
       After the United States District Court for the Eastern District of Pennsylvania

transferred Hoover II to the District of Vermont, the government, assuming that the

petition was one filed pursuant to 28 U.S.C. § 2255 challenging the sentence imposed in

Hoover I, sought dismissal of Hoover’s petition. (Doc. 13.) The government argues that

relief under 28 U.S.C. § 2241 is unavailable to Hoover because he attacks the sentence

itself, and that relief under 28 U.S.C. § 2255 is similarly unavailable to Hoover because

(1) his motion was filed more than one year after the date his judgment became final and

is therefore barred by the one-year statute of limitation governing § 2255 motions,

(2) Hoover did not pursue his sentencing arguments on a direct appeal, and (3) Hoover’s

bargained-for, below guideline, 70-month sentence does not constitute a miscarriage of

justice. (Id. at 3–4.)

       The government argues that Hoover should be afforded an opportunity to

withdraw his petition under the authority of Castro v. United States, 540 U.S. 375, 383

(2003), in the event of the Court’s intent to recharacterize his petition as one filed under

28 U.S.C. § 2255, together with notice that any subsequent petition will be subject to the

restrictions on second or successive motions, and to permit him an opportunity to

present all of his claims. (Id. at 6.)

       The government is correct in that current law prohibits the court from converting

the motion into a § 2255 motion without giving notice and opportunity to withdraw the

motion. See Adams v. United States, 155 F.3d 582, 584 (2d Cir. 1998). This is because

the enactment of the Antiterrorism and Effective Death Penalty Act (AEDPA) of 1996,

codified at 28 U.S.C. § 2244, “places stringent limits on a prisoner’s ability to bring a




                                              3
second or successive application for a writ of habeas corpus under either 28 U.S.C.

§ 2254 or § 2255.” Id. at 583.

      If a district court receiving a motion under some other provision of law elects
      to treat it as a motion under § 2255 and then denies it, that may cause the
      movant’s subsequent filing of a motion under § 2255 to be barred as a
      “second” § 2255. Thus a conversion . . . may result in a disastrous deprivation
      of a further opportunity to have a well-justified grievance adjudicated.

Id. Therefore, the Second Circuit has held that:

      district courts should not recharacterize a motion purportedly made under
      some other rule as a motion made under § 2255 unless (a) the movant, with
      knowledge of the potential adverse consequences of such recharacterization,
      agrees to have the motion so recharacterized, or (b) the court finds that,
      notwithstanding its designation, the motion should be considered as made
      under § 2255 because of the nature of the relief sought, and offers the movant
      the opportunity to withdraw the motion rather than have it so
      recharacterized.

Id. at 584. The Supreme Court has adopted this rule and when a district court considers

recharacterizing a motion as one brought under § 2255, it must:

      notify the [self-represented] litigant that it intends to recharacterize the
      pleading, warn the litigant that this recharacterization means that any
      subsequent § 2255 motion will be subject to the restrictions on “second or
      successive” motions, and provide the litigant an opportunity to withdraw the
      motion or to amend it so that it contains all the § 2255 claims he believes he
      has.

Castro, 540 U.S. at 383; see also id. at 377.

      Hoover is advised that with respect to a motion under 28 U.S.C. § 2255, relief

from a criminal sentence is available on the ground that (1) the sentence was imposed in

violation of the Constitution or laws of the United States, (2) the Court was without

jurisdiction to impose such a sentence, (3) the sentence was in excess of the maximum

authorized by law, or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C.

§ 2255(a). As a result, this Court may vacate a sentence under § 2255 “only for a


                                                4
constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or

fact that constitutions a fundamental defect which inherently results in a complete

miscarriage of justice.” Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000) (internal

quotation marks omitted). Furthermore, Hoover is further advised that, in general, a

defendant is permitted to file only one § 2255 motion unless the second motion involves

newly discovered evidence of a potentially dispositive nature, or a new and retroactive

rule of constitutional law. See 28 U.S.C. §§ 2255, 2244(b). Thus, all potential claims

must generally be included in the initial § 2255 motion.

        Hoover has now filed a Reply to the government’s response in which he states his

election to proceed with his petition as a motion under 28 U.S.C. § 2255. (Doc. 17.)

Hoover also seeks two forms of intermediate relief. Therein, Hoover “begs the Court for

the opportunity to amend the form” and “requests that his petition be converted and

accepted as a Successive Section 2255 petition, granted for review out of time.” (Doc. 18

at 1–2.)

        As to Hoover’s first request that his motion be treated as a second or successive

§ 2255 motion, that request is misguided as Hoover has not previously sought relief

under § 2255 and therefore permission of the Court of Appeals to proceed is not

required.2 As to Hoover’s request that he be afforded an opportunity to amend his



        2  Under 28 U.S.C. § 2255(h), “[a] second or successive [§ 2255] motion must be certified as
provided in section 2244 by a panel of the appropriate court of appeals.” Moreover, 28 U.S.C.
§ 2244(b)(3)(A) provides that, “[b]efore a second or successive [§ 2255] application . . . is filed in the district
court, the applicant shall move in the appropriate court of appeals for an order authorizing the district
court to consider the application.” Applying these statutes, the Second Circuit requires that, where a
district court is presented with a second or successive § 2255 motion, it must transfer that motion to the
Court of Appeals. See Poindexter v. Nash, 333 F.3d 372, 382 (2d Cir. 2003) (“The district court has no
power to entertain a second or successive § 2255 motion unless the appropriate court of appeals has
authorized the filing of that motion in the district court.”).

                                                         5
§ 2255 motion, that motion for an enlargement of time (Doc. 18) is GRANTED and

Hoover is granted leave to amend his § 2255 motion in order to bring any and all claims,

and further to address the arguments raised in the government’s Response. (Doc. 13.)

Hoover is advised that an Amended § 2255 motion will supersede and take the place of

his original motion. For that reason it must include all claims and the factual basis for

those claims. Any amended § 2255 motion must be filed within 30 days of this Order. In

the event Hoover foregoes filing an amended § 2255 motion, the Court will undertake

review of his existing filing, construed as a § 2255 motion.

      Dated at Burlington, in the District of Vermont, this 15th day of October 2019.

                                                 /s/ John M. Conroy            .
                                                 John M. Conroy
                                                 United States Magistrate Judge




                                             6
